—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a travel consultant after she was criticized by her supervisor for allegedly causing a client to be overcharged for travel tickets. We conclude that there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left her employment without good *857cause. Although a memorandum from claimant’s supervisor accused her of making the employer “look stupid”, criticism of an employee’s job performance by his or her supervisor has been found not to constitute good cause for leaving employment (see, Matter of Nunez [Sweeney], 244 AD2d 742, 743; Matter of Grubman [Notaro — Sweeney], 242 AD2d 767). With respect to claimant’s testimony to the effect that work stress caused her to suffer headaches and stomach problems, we note that she received no medical advice to leave her job (see, Matter of Bishop [Hudacs], 193 AD2d 1040, 1041).
Mercure, J. P., Crew III, White, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.